Citation Nr: 1531148	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-31 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Barry M. Salzman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims file currently resides with the Cleveland, Ohio RO.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the St. Petersburg RO in April 2013.  A transcript of the hearing has been associated with the Veteran's Virtual VA e-file.

In October 2013, the Board reopened the claim of entitlement to service connection for a right knee disability and remanded this issue for additional development of the record.  Additional development was directed in a February 2015 remand.  The February 2015 decision also dismissed the Veteran's claims of entitlement to service connection for left and right shoulder disabilities and a left elbow disability, as those issues had been withdrawn via notification from the Veteran's attorney received in January 2015.

In April 2015, the attorney filed documentation indicating that the RO had not adjudicated the issue of entitlement to attorney fees based on the grant of service connection for traumatic brain injury.  As this matter has not yet been adjudicated, it is referred to the agency of original jurisdiction for the appropriate consideration.


FINDING OF FACT

A right knee disability was not manifest in service and arthritis of the right knee was not manifest within one year of service; a right knee disability is not related to service.

CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by service, and arthritis of the right knee may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A letter dated in August 2009 advised the Veteran of the evidence necessary to support claims for service connection.  He was provided with information regarding the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

Subsequent letters notified the notified the Veteran of the status of his claims.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the claims file.  Records have also been obtained from the Social Security Administration (SSA).  A VA examination has been conducted, and the Board finds that it is adequate in that it was conducted by a  neutral, skilled provider who reviewed the Veteran's history and conducted an appropriate examination prior to rendering her findings and opinions.  It is noted that the Veteran in an April 2015 statement expressed concerns regarding the VA examination.  He indicated that he had an x-ray but the examiner did not touch his knee or any part of his body.  While the Board acknowledges his concerns, the examination report includes sufficient information concerning his current disability and an opinion supported by a rationale such that the examination report is ultimately found to be adequate.  

With regard to the remand directives, the RO obtained additional VA treatment records from the VA Medical Center in Dayton and requested that the Veteran provide authorization allowing Kettering Memorial to release medical records of his treatment in November 1978.  The Veteran reported in June 2014 that he tried to contact the hospital to obtain the records but they informed him that they only keep records from 10 years back so they had nothing prior to 2004.  In addition, as the examination report noted in the medical history that the Veteran was seen by a Florida PMD, the case was remanded for those records to be obtained.  The Veteran responded that he had not seen a private physician in Florida between 1985 and 1988 and therefore such records do not exist.  In light of the development actions taken on remand, the Board finds that there has been substantial compliance with the Board's remand directives.  

Finally, the Board notes that the Veteran also was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issue on appeal was explained during the hearing and the undersigned sought to identify any outstanding records.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the RO or Board hearings. 

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service treatment records reflect that in March 1978, the Veteran sought treatment for a laceration to the left side of his nose following a skiing accident.  At that time, no musculoskeletal complaints were noted.  In July 1978, the Veteran sought treatment following trauma to his right knee, noting that he was in a motorcycle accident the previous evening.  Physical examination revealed marked swelling of the right knee with moderate effusion and discoloration.  It was very painful to movement.  X-rays showed no evidence of fracture.  The impression was ligamentous/soft tissue injury.  

In November 1978 the Veteran was seen for right knee pain after jogging the previous evening.  The Veteran reported that he twisted his knee severely.  An X-ray revealed no evidence of fracture, dislocation, or other bony pathology; and no destructive or productive bone process or opaque foreign bodies present within the soft tissue.  The impression was rule out ligament tear.  Subsequently in November 1978, the impression was questionable cartilage damage; however, a follow-up note indicates that the Veteran's knee was within normal limits.  

The record reflects that later in November 1978, the Veteran was seen on an emergency basis Charles F. Kettering Memorial Hospital.  An associated Public Voucher for Purchases and Services other than Personal indicates that the Veteran was treated following a motor vehicle accident.  

The record also reflects that the Veteran was involved in a motor vehicle accident at his duty station in December 1978, when he was off duty.  He was treated for a contusion and laceration of the nasolabial fold.  Examination of the extremities revealed superficial abraded skin at the left forearm, and an old contusion of the right thigh.  Nursing notes indicate that he complained of right knee pain.  A December 1978 X-ray report indicates no evidence of fracture, dislocation, or other bony pathology, and no destructive or productive bone process.  

In March 1979, the Veteran was placed on profile due to right knee effusion.  Subsequently that month, he was seen after a motorcycle accident with road burns to the right arm and knee.  The wounds were dressed, but the Veteran made no complaint regarding right knee joint.  

On separation examination in May 1979, the Veteran's lower extremities were normal.  He reported that he had injured his right knee playing football in 1975 and that he continued to have sporadic periods of edema and cramps in his legs.  In reporting his medical history, the Veteran endorsed cramps in his legs and swollen or painful joints.  He denied trick or locked knee, arthritis, joint deformity, and lameness.  

A July 1988 VA treatment record indicates that the Veteran was seen for complaints of right knee pain.  When he was subsequently seen on orthopedic consultation, he reported that he originally injured his knee during service when he fell from a railroad car and had a twisting injury.  He indicated that he had experienced many subsequent twisting injuries.  Objectively, there was no swelling, effusion, heat, or erythema.  McMurray's sign was negative.  Lachman's and anterior drawer signs were positive.  There was mild crepitus and positive pivot shift.  The assessment included notations of anterior cruciate tear and instability.  A separate consultation sheet notes right knee pain questionably secondary to medial meniscus tear, and chronic sprain of the medial collateral ligament.  It was noted that x-rays were essentially normal.  The Veteran was provided a cane.  

In August 1993, the Veteran was involved in a motorcycle accident in which he did not wear a helmet.  He sustained a closed head injury and was hospitalized, then transferred to a rehabilitation facility.  

During a hearing before the SSA in May 1995, the Veteran described a motorcycle accident that occurred in August 1993, noting that he injured his back and right leg.  He also indicated that he had injured his right knee in a more remote motorcycle accident.  A December 1999 physical evaluation resulted in a diagnosis of right knee pain with radiographic evidence of early arthritis.  The clinician noted the Veteran's report that he injured his right knee in a 1993 motor vehicle accident.  SSA disability benefits were awarded in August 1995.  The determination indicates that the basis for such benefits was a primary diagnosis of lumbar vertebral fractures and a secondary diagnosis of seizure disorder, organic brain disorder, and personality disorder.

A March 2009 VA x-ray report included an impression of minimal degenerative disease of the right knee joint.  

On VA examination in October 2014, the Veteran's history was reviewed.  The examiner acknowledged treatment during service as well as by VA starting in 1988.  She noted the Veteran's report that he had been treated by a private physician in Florida from 1985 to 1988.  The examiner also noted that the Veteran was involved in a motor vehicle accident in 1993 and had injuries including to his right knee, with X-rays showing early osteoarthritis.  The diagnosis was right knee degenerative joint disease.  Physical examination revealed that the Veteran did not have instability or meniscal conditions.  The examiner opined that it was less likely than not that the condition was incurred in or caused by the claimed in-service injury, event, or illness.  She reasoned that the Veteran's separation physical examination showed no right knee pathology or complaints.  She noted that per history, the Veteran continued with pain, but that there was no documentation provided beyond the 1988 examination and consult.  She indicated that complaints were noted again after a motor vehicle accident in 1993, and that the post-service complaints were all several years after separation.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed right knee disability.  In this regard, the Board acknowledges that the Veteran was treated for right knee complaints during service.  However, on separation examination, he attributed swelling of his knee to a football injury in 1975, which predated his entry into service.  The Veteran has since reported that he did not have a knee injury prior to service.  As a result, the evidence of record is not clear and unmistakable that the Veteran had a right knee injury prior to service and the presumption of soundness has not been rebutted.   

The Board further notes that a VA examiner has opined that the claimed right knee disability not related to service.  In assigning high probative value to the report of the VA examiner, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file to include in-service treatment records and treatment and complaints following service, and discussed the rationale underlying her conclusions.  There is no indication that this examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  The Board thus finds the VA examiner's findings to be of greater probative value than the Veteran's unsupported statements to the contrary.

To the extent that the Veteran asserts that he has a right knee disability that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of arthritis diagnosed following service because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Moreover, the record is also void of objective evidence of a nexus between the claimed right knee disability and service.  

The Board further notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  While the Veteran reports that he continued to experience knee symptoms following discharge from service, and there is no reason to doubt the credibility of the statements, the Board notes that the separation examination report found the lower extremities were normal despite the Veteran's report of symptoms.  Moreover, the VA examiner reviewed the history and determined that the currently diagnosed arthritis was not related to service.  The examiner also found no evidence of instability or meniscal abnormalities.  Furthermore, as noted above, the evidence of record indicates that x-rays in July 1988 were essentially normal and the Veteran was not diagnosed as having arthritis when assessed in 1988.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record reflects post-service complaints referable to the Veteran's right knee, the preponderance of the evidence is against finding that any related diagnosis is due to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2014). 


ORDER

Entitlement to service connection for a right knee disability is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


